Citation Nr: 0640025	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-03 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In connection with his appeal the veteran testified at a 
videoconference hearing in September 2001, and accepted such 
hearing in lieu of an in-person hearing before a Veterans Law 
Judge.  See 38 C.F.R. § 20.700(e) (2006).  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In an unappealed January 1994 rating decision, the RO 
denied service connection for a bilateral knee disability. 

2.  The evidence associated with the claims file subsequent 
to the RO's January 1994 rating decision includes evidence 
that relates to an unestablished fact necessary to 
substantiate the claim; is not cumulative or redundant of 
evidence already of record; and is sufficient to raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a bilateral knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen a claim of entitlement to service 
connection for a bilateral knee disability, which was denied 
by the RO in an unappealed rating decision in January 1994.  

The Board points out that although the RO apparently reopened 
the claim and adjudicated it on the merits in the January 
2005 statement of the case, the Board must determine on its 
own whether the evidence warrants reopening of the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board does not have jurisdiction to review the 
claim on a de novo basis in the absence of a finding that new 
and material evidence has been submitted]. 

Analysis

The stated basis for the denial of the veteran's claim in 
January 1994 is that there was "no evidence of any chronic 
knee disorder found on the current VA examination."  The 
evidence received since that decision includes medical 
records showing a diagnosis of degenerative joint disease of 
both knees.  Such evidence relates to the unestablished fact 
of the existence of a current disability, necessary to 
substantiate the claim.  As such evidence was not present in 
January 1994, it is neither cumulative nor redundant of 
evidence already of record.  Moreover, as it establishes one 
of the elements necessary for service connection, it raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim.  




ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a 
bilateral knee disability is granted.


REMAND

At his February 2006 hearing, the veteran stated that he has 
been treated at the VA Medical Center in Fayetteville, North 
Carolina from 1993 to present.  The record currently contains 
treatment records from September 1999 to September 2004.  
There is no indication from the record that the RO made a 
specific attempt to obtain records prior to 1999, or that it 
received certification that no prior records exist.  Indeed, 
there is no reference to the specific date span requested by 
the RO.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

In light of this ambiguity with respect to the VA treatment 
records, and the veteran's indication that prior treatment 
records exist, the Board believes that additional development 
is necessary.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his bilateral knee disability since his 
discharge from service or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  In any event, the RO or the AMC should 
undertake appropriate development to 
obtain VA outpatient treatment records 
from the VA Medical Center in 
Fayetteville, North Carolina dated from 
the veteran's discharge from active duty 
through September 1999.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


